Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 all of the prior art of record fails to teach or suggest the limitation of claim 1, A method for autonomously parking a current vehicle along a trained trajectory, comprising: driving a training vehicle along the trajectory and determining environment information along the trajectory, determining trajectory information based on the environment information for parking the current vehicle along the trajectory, wherein the trajectory information, obtained a single time using the training vehicle operated by a driver, is specific to the driver and valid for parking any vehicle of the driver, storing the trajectory information from the training vehicle in a personal storage associated to a driver, transferring the trajectory information from the personal storage to the current vehicle, and parking the current vehicle along the trained trajectory .The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 20210129832 A1 discloses obtaining an in-vehicle processing apparatus for automatically selecting modes. An in-vehicle processing apparatus according to the present invention includes a mode switching unit that makes a transition, based on latitude-longitude positioning information of a vehicle, between: a map storage mode to acquire and store point group data in a storage unit when a vehicle approaches a preset registered spot and point group data of surroundings of the vehicle is not stored in the storage unit; and a position estimation mode to have a position estimation unit estimate a position of the vehicle when the vehicle approaches the registered spot and the point group data of surroundings of the vehicle is stored in the storage unit.
All dependent claims are allowable for at least the reasons of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665